14-2475-cv (L)
     Rentas v. Ruffin

 1                        UNITED STATES COURT OF APPEALS 
 2                            FOR THE SECOND CIRCUIT 
 3    
 4                                    August Term, 2015 
 5    
 6              (Argued: October 7, 2015             Decided: March 8, 2016) 
 7    
 8                      Docket Nos. 14‐2475‐cv (Lead) 14‐2512‐cv (XAP) 
 9    
10                                                
11                        _____________________________________ 
12                                                
13                                        Axel Rentas, 
14                                                
15                             Plaintiff‐Appellant–Cross‐Appellee, 
16                                                
17                                              v. 
18                                                
19                                    Captain John Ruffin, 
20                                                
21                            Defendant‐Appellee–Cross‐Appellant, 
22                                                
23        The City of New York, Correction Officer Diana Baker, Correction Officer 
24       Kevin Parker, Correction Officer Mills Charles, Deputy Warden Elisio Perez, 
25        Captain Sharon Clayton, Captain Darryll Lago, Correction Officer George 
26                          Ruppel, Deputy Warden Walter Nin, 
27                                                
28                                    Defendants‐Appellees, 
29                                                
30         Correction Officer Richard Serrano, Correction Officers John Doe, #1‐10, 
31                                                
32                                         Defendants.* 
33                        _____________________________________ 

      The Clerk of the Court is respectfully directed to amend the official caption 
     *

     as set forth above. 

                                              1 
     14-2475-cv (L)
     Rentas v. Ruffin
 1   Before:       PARKER, LOHIER, and CARNEY, Circuit Judges. 
 2    
 3           Axel Rentas appeals, and Captain John Ruffin cross‐appeals, from a 
 4   judgment of the District Court for the Southern District of New York 
 5   (Hellerstein, J.).  Rentas, a former inmate on Rikers Island, claimed that the 
 6   Rikers staff used excessive force against him and then fabricated evidence, 
 7   leading to his prosecution and prolonged detention.  The District Court 
 8   granted the defendants summary judgment on Rentas’s malicious 
 9   prosecution claim, but allowed his fair trial, excessive force, and intentional 
10   infliction of emotional distress claims to proceed to trial.  The jury found the 
11   defendants liable for intentional infliction of emotional distress and Captain 
12   Ruffin individually liable for violating Rentas’s right to a fair trial and for 
13   using excessive force.  On appeal, Rentas challenges the grant of summary 
14   judgment on his malicious prosecution claim and argues that the District 
15   Court erred at trial when it excluded certain allegedly false reports prepared 
16   by the defendants.  On cross‐appeal, Captain Ruffin argues that he was 
17   entitled to judgment as a matter of law on Rentas’s claim of intentional 
18   infliction of emotional distress.  We AFFIRM in part (as to the claim of 
19   intentional infliction of emotional distress), VACATE in part (as to the 
20   malicious prosecution, fair trial, and excessive force claims), and REMAND 
21   for further proceedings consistent with this opinion. 
22                                            
23                                           JOSHUA P. FITCH, Cohen & Fitch LLP, 
24                                           New York, NY, for Plaintiff‐Appellant–
25                                           Cross‐Appellee.      
26                                            
27                                           ELIZABETH S. NATRELLA (Pamela Seider 
28                                           Dolgow, on the brief), for Zachary W. 
29                                           Carter, Corporation Counsel of the City 
30                                           of New York, New York, NY, for 
31                                           Defendant‐Appellee–Cross‐Appellant and 
32                                           Defendants‐Appellees. 
33                                            
34   LOHIER, Circuit Judge: 

35          Axel Rentas appeals, and Captain John Ruffin cross‐appeals, from a 

36   judgment of the United States District Court for the Southern District of New 

37   York (Hellerstein, J.).  Rentas, a former inmate on Rikers Island, sued several 


                                             2 
 1   correction officers and prison officials along with the City of New York, 

 2   claiming that the officers used excessive force against him and then fabricated 

 3   evidence, leading to his prosecution and prolonged detention.  Because we 

 4   conclude that the District Court committed a significant evidentiary error by 

 5   excluding certain reports prepared by the officers, we VACATE in part and 

 6   REMAND for further proceedings consistent with this opinion.  As for 

 7   Captain Ruffin’s cross‐appeal, in which he argues that he was entitled to 

 8   judgment as a matter of law on Rentas’s claim for intentional infliction of 

 9   emotional distress, we AFFIRM.   

10                                  BACKGROUND 

11         This case arises from a July 12, 2007 altercation between Rentas, then an 

12   inmate on Rikers Island, and several members of the correctional staff.  

13   Rentas was serving a misdemeanor sentence and was scheduled to be 

14   released in less than three weeks.  Correction Officer Kevin Parker ordered 

15   Rentas to move to a new bed, but Rentas refused, asking to speak with 

16   Parker’s supervisor.  A fight started when Officer Parker attempted to move 

17   Rentas’s belongings from near his bed.  Another officer called for backup.  

18   The fight escalated when Captain Ruffin and other correctional staff arrived.  



                                            3 
 1   The officers eventually subdued Rentas, handcuffed him, and carried him 

 2   away. 

 3         The parties disagree about who initiated the fight, the degree to which 

 4   Rentas resisted, and whether he was injured before or after the Rikers staff 

 5   placed him in handcuffs.  According to Rentas, Officer Parker grabbed him 

 6   when he refused to change beds and then fell on purpose, feigning injury.  

 7   When Captain Ruffin arrived, he immediately placed Rentas in handcuffs.  

 8   Rentas claims that Captain Ruffin and other correction officers then 

 9   proceeded to punch, kick, and pepper spray him while he was handcuffed.  

10   As they carried him away, they purposefully dropped him on his face.  And 

11   after arriving at intake, Deputy Wardens Walter Nin and Elisio Perez 

12   allegedly joined in, beating Rentas while he remained in handcuffs.  Rentas 

13   suffered a fractured eye socket, bruises and abrasions all over his body, and 

14   bleeding in his lungs.  Several of the correction officers involved in the 

15   incident also complained of injuries and received medical treatment.  Later 

16   that month, Rentas filed a notice of claim with the City alleging it was 

17   responsible for violations of his civil rights and related claims. 




                                              4 
 1          As part of an internal New York City Department of Corrections 

 2   investigation into the incident, several of the correctional staff — Captains 

 3   Ruffin, Darryll Lago, and Sharon Clayton, and Officers Diana Baker, Kevin 

 4   Parker, and George Ruppel — prepared reports of the incident, which were 

 5   ultimately transmitted to an Assistant District Attorney in Bronx County.  

 6   Shortly thereafter, Rentas was charged in Bronx County Criminal Court with 

 7   multiple counts of felony assault and detained for three years before being 

 8   acquitted at trial.   

 9          After his acquittal, Rentas sued the correctional staff involved in the 

10   July 2007 altercation, along with the City of New York, claiming the 

11   defendants were liable for the use of excessive force, assault and battery, 

12   malicious prosecution, the denial of his right to a fair trial, intentional 

13   infliction of emotional distress (“IIED”), and the failure to intercede to protect 

14   him from the violation of his constitutional rights.  On summary judgment, 

15   Rentas claimed that the reports prepared by the correctional staff were false 

16   and had prompted the prosecution.  The District Court dismissed Rentas’s 

17   malicious prosecution claim, reasoning that the Bronx County “prosecutors 

18   [had] exercised an independent decision to prosecute based on . . . evidence of 



                                              5 
 1   the officers’ injuries and the statements of other inmates who claimed that 

 2   [Rentas] started the altercation.”  It refused to dismiss Rentas’s IIED claim, 

 3   however, explaining that his notice of claim satisfied the requirements of New 

 4   York’s General Municipal Law.  The parties proceeded to trial on all of the 

 5   remaining claims.  At trial, Rentas sought to admit the officers’ use‐of‐force 

 6   reports and other documents that the defendants prepared and later provided 

 7   to the Bronx District Attorney’s office.  Although the District Court admitted 

 8   several of the reports, it excluded five of them as inadmissible hearsay.  

 9   During a jury charge conference, Rentas objected to the District Court’s 

10   proposed instruction to the jury that it could award Rentas nominal damages 

11   for his fair trial and excessive force claims; he also challenged the District 

12   Court’s refusal to instruct the jury on assault and battery under New York 

13   State law in connection with the excessive force claim.  

14         The jury found Captain Ruffin individually liable for denying Rentas’s 

15   right to a fair trial, subjecting him to excessive force, and failing to intercede, 

16   and all the defendants liable for IIED.  It awarded Rentas $67,500 in 

17   compensatory damages for the IIED claim, but only nominal damages for the 

18   fair trial, excessive force, and failure to intercede claims. 



                                               6 
 1         This appeal followed. 

 2                                    DISCUSSION 

 3         On appeal, Rentas argues that the District Court erred by dismissing his 

 4   malicious prosecution claim on summary judgment and excluding the 

 5   officers’ reports from evidence.  We agree and therefore vacate in part the 

 6   District Court’s judgment and remand for a new trial on the malicious 

 7   prosecution, excessive force, failure to intercede, and fair trial claims.  Captain 

 8   Ruffin cross‐appeals, arguing that he was entitled to judgment as a matter of 

 9   law on Rentas’s IIED claim.  We are not persuaded, however, that the jury’s 

10   verdict on the IIED claim should be disturbed and therefore affirm the 

11   District Court’s judgment as to that claim. 

12      1. Malicious Prosecution 

13         We turn first to the District Court’s dismissal of Rentas’s malicious 

14   prosecution claim.  We review the District Court’s grant of summary 

15   judgment de novo, construing all evidence in the light most favorable to the 

16   non‐moving party.  Ruggiero v. County of Orange, 467 F.3d 170, 173 (2d Cir. 

17   2006).  Summary judgment should be affirmed only when there is no genuine 




                                              7 
 1   dispute as to a material fact and the movant is entitled to judgment as a 

 2   matter of law.  Fed. R. Civ. P. 56(a). 

 3         In order to prevail on his malicious prosecution claim, Rentas was 

 4   required to show the following: “(1) the defendant initiated a prosecution 

 5   against plaintiff, (2) without probable cause to believe the proceeding can 

 6   succeed, (3) the proceeding was begun with malice[,] and[] (4) the matter 

 7   terminated in plaintiff’s favor.”  Cameron v. City of New York, 598 F.3d 50, 63 

 8   (2d Cir. 2010) (quoting Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d 

 9   Cir. 1997)).  Here, the defendants initiated a prosecution against Rentas and 

10   the matter terminated in his favor.   

11         But the District Court concluded that Rentas could not prove the 

12   second element of the claim — namely, the absence of probable cause — and 

13   granted summary judgment on that basis.  In arriving at that conclusion, the 

14   court relied on evidence that the Bronx District Attorney made a subsequent, 

15   independent decision to prosecute Rentas that was supported by probable 

16   cause and untainted by the officers’ allegedly false reports.  “[A] grand jury 

17   indictment gives rise to a presumption that probable cause exists and a claim 

18   for malicious prosecution . . . thereby is defeated.”  McClellan v. Smith, 439 



                                               8 
 1   F.3d 137, 145 (2d Cir. 2006).  “[T]he presumption may be rebutted by evidence 

 2   of . . . wrongful acts on the part of police,” including “fraud, perjury, [or] the 

 3   suppression of evidence.”  Id. (quoting Colon v. City of New York, 60 N.Y.2d 

 4   78, 83 (1983)).  For example, when an “officer provide[s] false information to a 

 5   prosecutor, what prosecutors do subsequently has no effect whatsoever on 

 6   the . . . officer’s initial, potentially tortious behavior.”  Cameron, 598 F.3d at 

 7   63.  But if the prosecution relied on independent, untainted information to 

 8   establish probable cause, a complaining official will not be responsible for the 

 9   prosecution that follows.  See Townes v. City of New York, 176 F.3d 138, 147 

10   (2d Cir. 1999).  In that situation, “the chain of causation between a police 

11   officer’s unlawful arrest and a subsequent conviction and incarceration 

12   [would be] broken by the intervening exercise of [the prosecutor’s] 

13   independent judgment.”  Id. 

14         In this case, Captain Ruffin argues that probable cause arose from 

15   independent, untainted information in the form of testimony of other Rikers 

16   inmates.  As part of its investigation, the Department of Corrections 

17   interviewed and obtained statements from inmates who witnessed the 

18   altercation.  Although the defendants suggest that these statements were 



                                               9 
 1   themselves included in the package of documents provided to the District 

 2   Attorney’s office, our review of the record on summary judgment leads us to 

 3   conclude that the statements were merely quoted in an investigation report 

 4   prepared by one of the defendants.  According to that report, one inmate 

 5   allegedly said that he “saw a fellow inmate and [Officer] Parker fighting 

 6   because [Officer] Baker told him to move to the front.  He did not listen so 

 7   [Officer] Parker moved his stuff[,] and the inmate hit him with a punch.”  

 8   Joint App’x 317.  A second inmate was reported to have stated that he “saw 

 9   the inmate throw many punches at [O]fficer Parker.  The inmate assaulted 

10   [O]fficer Parker.”  Id.  It is not clear to us that these statements constitute 

11   independent, untainted information upon which a prosecution may rely to 

12   break the chain of causation if they are contained in one of the allegedly false 

13   reports prepared and supplied by the defendants.  Our doubts are reinforced 

14   by the eventual trial testimony of the Assistant District Attorney who drafted 

15   the criminal complaint against Rentas, which suggests that she did not rely 

16   directly on the statements of inmates before seeking to indict Rentas.  The 

17   District Court therefore erred in concluding, based on the summary judgment 




                                              10 
 1   record before it, that the inmates’ statements provided an independent basis 

 2   for probable cause separate from the allegedly false reports. 

 3         In dismissing the malicious prosecution claim, the District Court also 

 4   faulted Rentas for failing to produce independent evidence that the 

 5   defendants lied to prosecutors and for relying instead on his own deposition 

 6   testimony to contradict the defendants’ version of events.  This was also error.  

 7   At summary judgment, Rentas was entitled to rely on his own testimony to 

 8   establish his malicious prosecution claim.  See Rivera v. Rochester Genesee 

 9   Reg’l Transp. Auth., 743 F.3d 11, 20 (2d Cir. 2014) (“[D]istrict courts should 

10   not engage in searching, skeptical analyses of parties’ testimony in opposition 

11   to summary judgment.” (quotation marks omitted)).  In any event, Rentas did 

12   offer evidence beyond his own testimony, including photographs of his 

13   injuries following the incident, which did not appear to show any bruises or 

14   abrasions on his hands despite the defendants’ claims that he repeatedly 

15   punched members of the staff so violently that they required immediate 

16   medical treatment.  See Boyd v. City of New York, 336 F.3d 72, 77 (2d Cir. 

17   2003) (reversing summary judgment where the plaintiff offered a competing 

18   account of the facts supported by only a single document). 



                                            11 
 1         Lastly, Captain Ruffin argues that the District Court properly dismissed 

 2   the malicious prosecution claim because evidence of actual malice was 

 3   lacking.  But actual malice can be inferred when a plaintiff is prosecuted 

 4   without probable cause.  Manganiello v. City of New York, 612 F.3d 149, 163 

 5   (2d Cir. 2010); Boyd v. City of New York, 336 F.3d 72, 78 (2d Cir. 2003) (“A 

 6   lack of probable cause generally creates an inference of malice.”).  According 

 7   to Rentas’s sworn testimony, the defendants attacked him and later conspired 

 8   to hide the assault by initiating a prosecution without probable cause that 

 9   extended his remaining time in prison from three weeks to three years.  A 

10   reasonable jury could infer that the defendants acted with actual malice based 

11   on these facts, thus precluding summary judgment.  For these reasons, we 

12   vacate the District Court’s dismissal of the malicious prosecution claim and 

13   remand for further proceedings. 

14      2. The Defendants’ Reports 

15         Rentas also argues that the District Court should not have excluded the 

16   defendants’ incident reports and supporting documentation as hearsay at trial 

17   on the remaining claims.  On appeal, the defendants do not defend the 

18   District Court’s assertion that the reports were inadmissible hearsay.  Nor 



                                            12 
 1   could they, since Rentas did not offer the reports to prove the truth of the 

 2   matter asserted within them, but rather claimed that the reports were false.  

 3   See, e.g., United States v. Sliker, 751 F.2d 477, 489 (2d Cir. 1984); United States 

 4   v. Coven, 662 F.2d 162, 174 (2d Cir. 1981).  Instead, the defendants argue that 

 5   the reports were needlessly cumulative of other direct testimony offered at 

 6   trial.  See Fed. R. Evid. 403.  For example, they point out, the District Court 

 7   excluded the use‐of‐force report prepared by Captain Darryll Lago because 

 8   Captain Lago himself testified at trial about the events he described in the 

 9   report. 

10         This argument ignores the important purpose for which Rentas offered 

11   the reports into evidence: to show that the defendants submitted false reports 

12   in an effort to justify their use of force and deny Rentas a fair trial.  Indeed, 

13   the submission of false reports was the principal way in which Rentas could 

14   show that the defendants interfered with his right to a fair trial given the jury 

15   instruction that Rentas had the burden of proving that the defendants 

16   “knowingly forwarded false information to prosecutors . . . that [was] likely 

17   to influence a jury verdict to convict,” with the intent “to deprive a plaintiff of 

18   his right to liberty and to a fair trial.”  Joint App’x 3146‐47.  Nor were these 



                                              13 
 1   reports cumulative.  They were central to Rentas’s fair trial, excessive force, 

 2   and failure to intercede claims, and the District Court’s decision to exclude 

 3   them was error.1  We also conclude that there is a substantial likelihood that 

 4   their erroneous exclusion affected the outcome of the trial.  Indeed, during the 

 5   jury’s deliberations, the jurors asked to see a few of the reports that had been 

 6   excluded, obviously to no avail.  “[W]e are especially loath to regard any 

 7   error as harmless in a close case” such as this one, Hester v. BIC Corp., 225 

 8   F.3d 178, 185 (2d Cir. 2000) (quotation marks omitted), where the jury appears 

 9   to have found that there was some unjustified use of force and interference 

10   with Rentas’s fair trial rights.  In response, the defendants point out that 

11   Rentas had the opportunity to cross‐examine the witnesses based on 

12   information contained in their reports.  We are not persuaded that this 

13   sufficiently addressed the prejudice caused by the exclusion of the reports.  

14   Again, Rentas could have used the reports not only to impeach the 

15   defendants,2 but more importantly to prove that the defendants submitted 


     1  We note, too, that on remand these reports may be relevant to Rentas’s 
     malicious prosecution claim. 
      
     2 For example, the record suggests there were some inconsistencies between 

     two of the reports and the relevant testimony at trial.  Officer Baker prepared 

                                             14 
1   false reports to the District Attorney that facilitated and tainted the decision 

2   to prosecute him in violation of his right to a fair trial.  Because the error was 

3   not harmless, we vacate the judgment as to the fair trial, excessive force, and 

4   failure to intercede claims and remand for a new trial.3 

5      3. Rentas’s Remaining Arguments 

6         Because Rentas is entitled to a new trial on his excessive force, fair trial, 

7   and failure to intercede claims, we need not consider his remaining 

8   arguments.4  Nevertheless, we provide some guidance to the District Court in 

9   connection with any further trial proceedings in this case, as certain issues are 



    a report that was unsigned and omitted observations about Captain Ruffin.  
    Officer Baker later rewrote the report and submitted an addendum about 
    Captain Ruffin.  The District Court admitted the latter report, but not the 
    former.  In addition, a report prepared by Captain Clayton but excluded from 
    the trial record suggested that there was a directive to move inmates from one 
    part of the dorm to another and that Rentas was told to move pursuant to that 
    directive.  At trial, however, Clayton testified that she was not aware of that 
    directive. 
     
    3 Rentas urges this Court to assign his case to a different district court judge in 

    the interest of “preserving the appearance of fairness.”  Plaintiff’s Br. 74.  We 
    decline to do so. 
     
    4 For example, Rentas has argued that he was entitled to a jury instruction on 

    failure to intercede relating to his fair trial claim.  Because we remand for a 
    new trial, we need not speculate on whether the evidence presented on 
    remand will warrant such an instruction. 

                                            15 
 1   likely to recur at trial.  In particular, we reject two arguments Rentas raised 

 2   about the District Court’s jury instructions:  first, that the court erroneously 

 3   permitted the jury to award nominal damages for the excessive force and fair 

 4   trial claims, and second, that it failed to instruct the jury on assault and 

 5   battery.  

 6                A. Nominal Damages 

 7          “[W]hen a police officer creates false information likely to influence a 

 8   jury’s decision and forwards that information to prosecutors, he violates the 

 9   accused’s constitutional right to a fair trial.”  Jocks v. Tavernier, 316 F.3d 128, 

10   138 (2d Cir. 2003) (quoting Ricciuti, 124 F.3d at 130).  Because Rentas was 

11   detained for three years due to the defendants’ alleged misconduct, he argues 

12   that the District Court was required to instruct the jury to award 

13   compensatory, rather than nominal, damages if it found any defendant liable 

14   for violating Rentas’s right to a fair trial.  As support, Rentas cites Kerman v. 

15   City of New York, 374 F.3d 93, 124 (2d Cir. 2004), in which we explained that 

16   a “plaintiff is entitled to an award of compensatory damages as a matter of 

17   law” when the jury has “found a constitutional violation and there is no 

18   genuine dispute that the violation resulted in some injury to the plaintiff.”  Id.  



                                              16 
 1   But in Kerman we also noted that “[a] finding that the plaintiff has been 

 2   deprived of a constitutional right does not automatically entitle him to a 

 3   substantial award of damages.”  Id. at 123.  “[W]hen a defendant has 

 4   deprived the plaintiff of liberty[,] . . . but the . . . adverse action would have 

 5   been taken even” in the absence of the wrongful conduct, “the plaintiff . . . is 

 6   entitled only to nominal damages.”  Id.; see also Carey v. Piphus, 435 U.S. 

 7   247, 266‐67 (1978) (holding that students that were suspended without a 

 8   proper hearing could be awarded nominal damages if the District Court 

 9   concluded their suspensions would have been justified even if they received a 

10   hearing). 

11         In Rentas’s case, the District Court instructed the jury that it could find 

12   in his favor on the fair trial claim if it found that “a government official . . . 

13   knowingly created false information” that was “likely to influence a jury 

14   verdict to convict” and forwarded that information to prosecutors; that 

15   Rentas’s “criminal prosecution cause[d] a reasonably foreseeable loss of 

16   liberty”; and that the government official “specifically intend[ed] to deprive a 

17   plaintiff of his right to liberty.”  Joint App’x 3146‐47 (emphasis added).  Two 

18   aspects of this jury charge lead us to conclude that the District Court did not 



                                               17 
 1   err in instructing the jury on nominal damages.  First, the instructions 

 2   permitted the jury to find a defendant liable if the “criminal prosecution” 

 3   caused Rentas’s loss of liberty, even if the defendant did not cause the loss of 

 4   liberty directly.  And second, the District Court was correct not to require 

 5   Rentas to prove that the criminal prosecution lacked probable cause, since 

 6   probable cause is not a defense to a fair trial claim.  Ricciuti, 124 F.3d at 129‐

 7   30.  Although, as we explained above, there was a genuine dispute at 

 8   summary judgment over whether the District Attorney’s office relied on 

 9   independent, untainted probable cause in prosecuting Rentas, the jury 

10   reasonably could have resolved that dispute in the defendants’ favor after 

11   trial.5  It follows, then, that even if Rentas suffered a loss of liberty due to the 

12   “criminal prosecution,” the jury reasonably could have found that the loss of 

13   liberty was not caused by the defendants’ alleged fabrication of evidence, but 

14   rather by whatever independent, untainted evidence supported probable 


     5 As previously noted, on summary judgment as to Rentas’s malicious 
     prosecution claim, there was, in our view, sufficient evidence to conclude that 
     the Bronx County prosecutors lacked probable cause independent of and 
     untainted by information supplied by the defendants.  A jury finding at any 
     retrial on remand that the prosecution was supported by independent, 
     untainted probable cause would defeat Rentas’s malicious prosecution claim, 
     but not his fair trial claim. 

                                               18 
 1   cause.  In this case, the jury found that some defendants fabricated evidence 

 2   while others did not.  The jury could have also found that the submission of 

 3   the non‐fabricated evidence would have resulted in Rentas’s loss of liberty 

 4   even in the absence of the fabricated evidence.  Given these circumstances, the 

 5   District Court did not err in instructing the jury that it was entitled to award 

 6   nominal rather than compensatory damages on Rentas’s fair trial claim.6 

 7         Rentas likewise argues the jury should have been compelled to award 

 8   him compensatory damages for his excessive force claim because there was 

 9   “undisputed evidence of compensable injuries in this case.”  Plaintiff’s Br. 36‐

10   37.  According to Rentas, the jury had to accept either the defendants’ 

11   portrayal of the events or his own.  Under the defendants’ version, Rentas 

12   attacked the correctional staff, including Captain Ruffin, and suffered injuries 

13   to his head before being handcuffed.  Under Rentas’s version, the defendants 

14   punched, kicked, and pepper sprayed Rentas after Captain Ruffin first placed 

15   him in handcuffs.  Rentas suggests that the jury, which found Captain Ruffin 

     6 The parties disagree as to the nature of the right in question, and specifically 
     disagree as to how causation operates in this context.  Whatever the correct 
     resolution of that issue, the jury instructions given here on the fair trial claim 
     allowed for a finding of nominal damages.  Neither party objected to those 
     instructions, and, consequently, we are not now required to decide whether 
     they were proper. 

                                             19 
 1   liable, must have credited his version of events.  If that were so, he reasons, it 

 2   should have awarded him compensatory damages since he testified that he 

 3   was beaten while handcuffed.  See Haywood v. Koehler, 78 F.3d 101, 105 n.2 

 4   (2d Cir. 1996) (“If . . . a handcuffed prisoner[] was assaulted in a cell . . . such 

 5   an assault would necessarily warrant some compensatory damages, at least 

 6   for pain and suffering, even if no lacerations or other observable injuries 

 7   resulted.”).  But Rentas’s portrayal of the evidence is too rigid.  We are less 

 8   certain that the nature and cause of Rentas’s injuries were undisputed, 

 9   particularly where, as here, both justified and excessive force was arguably 

10   used.  See Gibeau v. Nellis, 18 F.3d 107, 110 (2d Cir. 1994).  As the defendants 

11   note, the jury was permitted to “piece together its account of what 

12   happened.”  Defendants’ Br. 41.  The jurors could “accept bits of testimony 

13   from several witnesses and . . . make reasonable inferences from whatever 

14   testimony they credited.”  Haywood, 78 F.3d at 105.  Thus, the District Court 

15   did not err in instructing the jury on nominal damages. 

16             B. Assault and Battery 

17         Rentas also argues that the District Court should have instructed the 

18   jury separately on assault and battery under New York State law, which uses 



                                               20 
 1   the lower “objective reasonableness” standard commonly seen in Fourth 

 2   Amendment cases rather than the stricter Eighth Amendment standard that 

 3   governs his excessive force claim and requires a jury to find that force “was 

 4   applied . . . maliciously and sadistically to cause harm.”  Hogan v. Fischer, 

 5   738 F.3d 509, 516 (2d Cir. 2013) (quotation marks omitted); see Graham v. 

 6   Connor, 490 U.S. 386, 397 (1989) (describing the objective reasonableness 

 7   standard under the Fourth Amendment). 

 8         Even assuming that Rentas is correct that the elements of an Eighth 

 9   Amendment excessive force claim differ from the elements of an assault and 

10   battery claim in this context, Rentas was not entitled to a separate jury charge.  

11   When pressed by the District Court on how the trial evidence would allow 

12   the jury to find the defendants liable for assault and battery without also 

13   finding them liable for the use of excessive force, Rentas did not point to 

14   specific evidence, but argued only that “they are two different legal theories.”  

15   Joint App’x 2989.  Rentas also fails to acknowledge on appeal that the District 

16   Court actually incorporated the lower “objective reasonableness” standard in 

17   its jury charge on excessive force, instructing the jury that if it found “the 

18   amount of force was greater than a reasonable corrections officer would have 



                                             21 
 1   employed under the circumstances, the plaintiff will have proved by a 

 2   preponderance of the evidence that he was deprived of . . . [his Eighth 

 3   Amendment] right.”7  Joint App’x 3145.  Since these instructions were just as 

 4   favorable to Rentas as those he requested on assault and battery, we conclude 

 5   that the District Court did not err in declining to separately instruct the jury 

 6   on assault and battery. 

 7       4. The Cross‐Appeal 

 8         Following the jury’s verdict in Rentas’s favor, all of the defendants 

 9   moved under Rule 50 to dismiss Rentas’s IIED claim as a matter of law.  The 

10   District Court denied the motion but for unexplained reasons entered 

11   judgment against only Captain Ruffin.   On appeal, Captain Ruffin challenges 

12   the denial of the motion for judgment as a matter of law but does not 

13   separately attack the jury’s verdict.8  His challenge rests on four main 


     7  The defendants do not challenge the District Court’s jury instructions on 
     excessive force.  We therefore need not consider whether the District Court 
     erred in instructing the jury that it could find the defendants liable for the use 
     of excessive force based only on a finding that the defendants used force that 
     was objectively unreasonable. 
      
     8 The District Court entered judgment on the IIED claim against only Captain 

     Ruffin, even though the jury found in Rentas’s favor on his IIED claim 
     “against defendants.”  Joint App’x 3211, 3312.  At trial, Rentas maintained 

                                             22 
1   grounds: (1) the IIED claim is barred because the New York statute of 

2   limitations expired by the time Rentas filed his complaint; (2) Rentas failed to 

3   file a sufficiently detailed notice of claim as required by Section 50‐e of the 

4   New York General Municipal Law; (3) the evidence was legally insufficient to 

5   find Captain Ruffin liable for IIED; and (4) the IIED claim fell within the 

6   ambit of the other claims Rentas asserted against the defendants.  We briefly 

7   address each of these grounds in turn. 



    that New York City should be vicariously liable for any damages the jury 
    awarded him for his IIED claim and proposed that the District Court instruct 
    the jury to determine only whether he had proven his IIED claim against any 
    of the defendants.  The District Court agreed and assured Rentas that it 
    would entertain a post‐verdict motion to enter judgment against the City if 
    Rentas prevailed on his state‐law claims.  After the verdict, Rentas filed a 
    motion for a new trial on damages, which included a request that the District 
    Court enter judgment against the City for assault and battery (but not for 
    IIED).  The District Court denied the motion without addressing the City’s 
    liability and entered judgment against Ruffin only.  In a footnote in his brief 
    on appeal, Rentas purports to challenge the omission of the City as a 
    defendant, Plaintiff’s Br. 1 n.1, but does not otherwise make any arguments in 
    support of that challenge.  We exercise our discretion not to consider 
    arguments raised only in a footnote.  New York Psychiatric Ass’n, Inc. v. 
    UnitedHealth Grp., 798 F.3d 125, 128 n.3 (2d Cir. 2015); Dow Jones & Co. v. 
    Int’l Sec. Exch., Inc., 451 F.3d 295, 301 n.7 (2d Cir. 2006).  Because Rentas is 
    entitled to a new trial, we need not now determine whether the District Court 
    erred in failing to enter judgment against the City, and we leave it to the 
    District Court on remand to determine whether to reinstate the City as a 
    named defendant on the caption. 
     

                                            23 
 1            A. Statute of Limitations 

 2         Rentas filed his complaint on August 18, 2010.  In New York, an IIED 

 3   claim must be brought within one year of the injury.  N.Y. C.P.L.R. 215(3).  

 4   But when, as in this case, a plaintiff sues the City (or an individual whom the 

 5   City must indemnify), a one‐year‐and‐90‐day statute of limitations applies.  

 6   See N.Y. Gen. Mun. Law § 50–i; Ruggiero v. Phillips, 739 N.Y.S.2d 797, 799‐

 7   800 (4th Dep’t 2002).  Because the altercation between Rentas and the Rikers 

 8   staff occurred on July 12, 2007, the defendants argue Rentas should have filed 

 9   his complaint by October 12, 2008. 

10         We disagree.  The IIED claim involved continuous tortious conduct and 

11   injury that spanned the criminal proceedings against Rentas and ended only 

12   when the criminal charges were dismissed on August 2, 2010.  Under New 

13   York law, the statute of limitations on an IIED claim involving a continuous 

14   injury does not begin to run until the conduct ceases.  See, e.g., Shannon v. 

15   MTA Metro‐North R.R., 704 N.Y.S.2d 208, 209 (1st Dep’t 2000); Ain v. Glazer, 

16   683 N.Y.S.2d 241, 242 (1st Dep’t 1999); Drury v. Tucker, 621 N.Y.S.2d 822, 823 

17   (4th Dep’t 1994); cf. Dumas v. Levitsky, 738 N.Y.S.2d 402, 408 (3d Dep’t 2002).  

18   Rentas’s claim therefore was not time‐barred. 



                                            24 
 1             B. The Notice of Claim 

 2         Nor are we persuaded that Rentas failed to comply with the 

 3   requirements of New York’s Municipal Law by omitting his IIED claim from 

 4   his notice of claim.  Under New York law, a plaintiff must file a notice of 

 5   claim before suing municipal defendants in a personal injury action.  See 

 6   Hardy v. N.Y.C. Health & Hosps. Corp., 164 F.3d 789, 793 (2d Cir. 1999).  

 7   Although the notice must set forth “the nature of the claim,” N.Y. Gen. Mun. 

 8   Law § 50‐e, it need not “state a precise cause of action in haec verba,” 

 9   DeLeonibus v. Scognamillo, 583 N.Y.S.2d 285, 286 (2d Dep’t 1992).  In this 

10   case, Rentas’s notice of claim alleged “[v]iolation of civil rights; battery; denial 

11   of medical care; and negligent screening, hiring, training, supervising and 

12   retaining of police officers.”  Joint App’x 346.   This description adequately 

13   notified the municipal defendants that Rentas might bring an IIED claim 

14   against them. 

15             C. Sufficiency of the Evidence 

16         We also reject Captain Ruffin’s argument that the trial evidence of IIED 

17   was insufficient.  In order to establish liability for IIED, a plaintiff must prove 

18   that the defendants exhibited “(1) extreme and outrageous conduct” with the 



                                              25 
 1   “(2) intent to cause severe emotional distress,” that there was “(3) a causal 

 2   connection between the conduct and the injury,” and that “(4) severe 

 3   emotional distress” resulted.  Bender v. City of New York, 78 F.3d 787, 790 

 4   (2d Cir. 1996).  The defendants argue that Rentas’s IIED claim fails because 

 5   there was no medical evidence that he suffered emotional injuries.  Even 

 6   assuming that medical evidence is required in order to prevail on an IIED 

 7   claim, there was sufficient evidence in the record to sustain the jury’s verdict.  

 8   Rentas’s hospital records reflected that he complained of anxiety, stress, 

 9   depression, and post‐traumatic stress disorder and was receiving mental 

10   health treatment.  Rentas also testified at trial that he suffered “mental health 

11   problems” and “emotional injuries” arising from the July 2007 altercation.  

12   Joint App’x 2656, 2659.  The medical records and testimony sufficed for the 

13   jury to find in Rentas’s favor on the IIED claim.   

14            D. Duplication of Other Claims 

15         Finally, the defendants argue that Rentas’s IIED claim fell within the 

16   ambit of his other tort claims.  In Fischer v. Maloney, 43 N.Y.2d 553, 557‐58 

17   (1978), the New York Court of Appeals suggested that “it may be questioned 

18   whether . . . [IIED] should be applicable where the conduct complained of 



                                             26 
 1   falls well within the ambit of other traditional tort liability.”  But the Court of 

 2   Appeals did not hold that liability for IIED is never appropriate when the 

 3   underlying conduct may overlap with other torts.  See Bender, 78 F.3d at 792 

 4   (2d Cir. 1996) (“[T]he initiation of a false charge, with sadistic intent and for 

 5   the purpose of subjecting Bender to the prosecution system, could be found to 

 6   involve additional elements not necessarily comprehended by the torts of 

 7   false arrest or malicious prosecution.”).  In any event, here the District Court 

 8   was careful to instruct the jury specifically that any damages it awarded 

 9   Rentas for the IIED claim must be separate from the emotional damages it 

10   awarded him for other claims.  Any error that may have occurred from the 

11   potential overlap of these claims was therefore harmless. 

12         For these reasons, we affirm the District Court’s denial of the 

13   defendants’ Rule 50 motion. 

14                                    CONCLUSION 

15         For the foregoing reasons, we AFFIRM the District Court’s judgment as 

16   to the claim of intentional infliction of emotional distress, VACATE the 

17   District Court’s judgment as to the malicious prosecution, excessive force, fair 




                                              27 
1   trial, and failure to intercede claims, and REMAND for further proceedings 

2   consistent with this opinion. 




                                         28